DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
 Claim Rejections - 35 USC § 112
2.	Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the free ends of the part of the bristles" in line 3. Claim 2 recites the limitation "the ends which are attached to the base body" in line 4. There is insufficient antecedent basis for these limitations in the claim. It is unclear if “the free ends” are the same as “the distal ends” of the bristles that are defined in claim 1. Claim 1 requires “the distal ends cooperating to define a sweeping plane” in lines 6-7. 

Claim 4 recites the limitation "the free ends of the bristles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the free ends” are the same as “the distal ends” of the bristles that are defined in claim 1. Claim 1 requires “the distal ends cooperating to define a sweeping plane” in lines 6-7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-7, 10-12, and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simms et al., EP 2532788 A2.
	Simms et al. disclose the claimed invention including a disc broom that is rotatable about a rotation axis (105, paragraphs 0043 and 0069), the disc broom having a base body (106), bristles (108) and a cover element (202), the base body having a circumferential outer edge (Figure 1), the bristles having proximal ends and distal ends (Figures 1-4d), the proximal ends of the bristles being attached to the base body (Figure 1), the bristles extending away from the base body and terminating at the distal ends (Figures 1-4d), the distal ends cooperating to define a sweeping plane (plane of arrow B, Figures 1-4d), the sweeping plane being perpendicular to the rotation axis (Figures 1-4d), the cover element having a shell that is made of a flexible elastomeric material that is capable of flexing with the bristles (206A, 206B; paragraph 0066), the shell extending away from the base body toward the sweeping plane (see Figures), wherein the shell has an inner side that faces an interior of the shell (unlabeled, inner side of 206A and 206B) and an outer side that faces an exterior of the shell (unlabeled, outers side of 206A and 206B), wherein the shell envelopes the bristles perpendicularly to the rotation axis such that the bristles are disposed in the interior of the shell (see Figures 2-4d). Regarding claim 2, at least a radially outer part of the bristles relative to the rotation axis extends inclined to the rotation axis such that the free ends of the part of the bristles are a greater distance from the rotation axis than the ends that are attached to the base body (Figures 1-4d), wherein the shell has a conical profile (Figures 2-3 and 4b-4d). Regarding claim 3, the base body has an upper side which faces away from the interior of the shell (upper side of 106, not shown with shell assembled) and a lower side that faces the interior of the shell (lower side of 106, not shown with shell assembled), and there is no fluid communication through the base body between the interior of the shell and the upper side of the base body (due to plate 204). Regarding claim 4, the free ends are arranged in the sweeping plane (plane of arrow B, Figures 1-4d). Regarding claims 5-7, an inner side of the shell forms a shell angle with the rotation axis of at least 35 degrees and at most 55 degrees (it is illustrated in this range in Figures 4b-4d and 5b, appears approximately 45 degrees). Regarding claim 10, the flexible material has a Young’s modulus of at most 5 GPa (rubber, paragraph 0066; has a Youngs modulus in the range of 0.01-0.1 GPa defined by Young's Modulus for Common Materials (je-depa.com) ). Regarding claim 11, the shell is configured as a closed surface that there is no fluid connection through the shell between the exterior of the shell and the interior of the shell (see Figures 2-4d). Regarding claim 12, the cover element has an attachment section that is attached to the base body (204, Figure 3). Regarding claim 15, there is a sweeping device having a rotary drive (102, Figure 1; paragraphs 0042, 0046), the base body of the disc broom is coupled to the rotary drive for rotation about the rotation axis (paragraphs 0042-0044, Figure 1). Regarding claim 16, the machine further comprises a chassis (unlabeled chassis of 102) and a swept materials receptacle (collected by suction hose assembly 112, last sentence of paragraph 0043), the chassis configured to support the sweeping device for movement over a floor area that is to be cleaned (Figures 2-3), wherein the disc broom is movable relative to the chassis into a working position (via support arm 104, paragraph 0043), wherein in the working position a partial quantity of the bristles engage with the floor area to be cleaned such that when the rotary drive rotates the base body about the rotation axis (see directional arrow B in the Figures), swept material is conveyed from the floor area to be cleaned by the bristles to an inlet of the swept material receptacle (paragraph 0043). Regarding claim 17, the working position of the sweeping plane is arranged at a sweeping angle of more than 0 degrees to the floor area to be cleaned (as support arm 104 is capable of positioning the disc broom so that the sweeping angle is more than 0 degrees, paragraph 0043). Regarding claim 18, there is a receiving container, wherein the swept material is configured for conveying dust from the floor area to be cleaned into the receiving container (container is at the outlet end of suction hose assembly 112 to receive the swept material, unlabeled in Figure 2, see also paragraphs 0022 and 0043). Regarding claim 19, the floor cleaning machine is a sweeper or vacuum sweeper (Abstract, paragraphs 0022 and 0043). Regarding claim 20, the cover element engages with the floor area to be cleaned when the disc broom is moved relative to the chassis into the working position (it is capable of entering engagement with the floor via 104, see also Figures 2-3). Regarding claim 21, the flexible material extends from the circumferential outer edge of the base body (Figures 4b-4d).
4.	Claim(s) 1-2, 4-7, 10-13, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatley, US 4,041,565.
	Hatley discloses the claimed invention including a disc broom (25) that is rotatable about a rotation axis (Figure 1, axis of 107), the disc broom having a base body (102), bristles (101) and a cover element (103), the base body having a circumferential outer edge (Figure 1), the bristles having proximal ends and distal ends (see Figure 1, proximal end unlabeled, distal ends 104), the proximal ends of the bristles being attached to the base body (Figure 1), the bristles extending away from the base body and terminating at the distal ends (Figure 1), the distal ends cooperating to define a sweeping plane (plane formed by ends 104, see Figure 1), the sweeping plane being perpendicular to the rotation axis (Figure 1), the cover element having a shell that is made of a flexible elastomeric material that is capable of flexing with the bristles (103, rubber, rubberized canvas, Column 1 Lines 62-66 and Column 2 Lines 33-38), the shell extending away from the base body toward the sweeping plane (Figure 1), wherein the shell has an inner side that faces an interior of the shell (unlabeled, inner side of 103) and an outer side that faces an exterior of the shell (unlabeled, outers side of 103), wherein the shell envelopes the bristles perpendicularly to the rotation axis such that the bristles are disposed in the interior of the shell (see Figure 1). Regarding claim 2, at least a radially outer part of the bristles relative to the rotation axis extends inclined to the rotation axis such that the free ends of the part of the bristles are a greater distance from the rotation axis than the ends that are attached to the base body (Figure 1), wherein the shell has a conical profile (Figure 1). Regarding claim 4, the free ends are arranged in the sweeping plane (plane formed by ends 104, Figure 1). Regarding claims 5-7, an inner side of the shell forms a shell angle with the rotation axis of at least 35 degrees and at most 55 degrees (approximately 45 degrees in that it extends at the same angle as the bristles, see Column 1 Lines 53-56).  Regarding claim 10, the flexible material has a Young’s modulus of at most 5 GPa (rubber, paragraph 0066; has a Youngs modulus in the range of 0.01-0.1 GPa defined by Young's Modulus for Common Materials (je-depa.com) ). Regarding claim 11, the shell is configured as a closed surface that there is no fluid connection through the shell between the exterior of the shell and the interior of the shell (see Figure 1). Regarding claim 12, the cover element has an attachment section that is attached to the base body (unlabeled, Figure 1). Regarding claim 13, the attachment section of the cover element is attached to the outer edge of the base body (Figure 1). Regarding claim 15, there is a sweeping device having a rotary drive (Figure 2, appears labeled as 8b; alludes to the sweeping device being driven rotationally, Column 2 Lines 39-42, 45-46, 63-65), the base body of the disc broom is coupled to the rotary drive for rotation about the rotation axis (via 107). Regarding claim 21, the flexible material extends from the circumferential outer edge of the base body (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simms et al., EP 2532788 A2.
	Simms et al. disclose all elements previously discussed above and particularly teaches that the flexible elastomeric material of the shell can be constructed of a reinforced synthetic rubber material, or rubber, polymer, heavy duty plastics or fabrics, or a synthesis or composite of materials (paragraph 0066). Simms et al. does not disclose that the rubber is natural rubber (or any specific rubber) or that the glass transition temperature is of most 0° C. The chart provided by Elastomer Polyisoprene (natural rubber) [SubsTech] states that natural rubber has a glass transition temperature of -70° C.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to specify the rubber of Simms et al. as natural rubber having a glass transition temperature of -70 C° since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, USPQ 416.
6.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley, US 4,041,565.
	Hatley discloses all elements previously discussed above and particularly teaches that the flexible elastomeric material of the shell can be constructed of a rubber or rubberized canvas (Column 1 Lines 62-66 and Column 2 Lines 33-38). Hatley does not disclose that the rubber is natural rubber (or any specific rubber) or that the glass transition temperature is of most 0° C. The chart provided by Elastomer Polyisoprene (natural rubber) [SubsTech] states that natural rubber has a glass transition temperature of -70° C.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to specify the rubber of Hatley as natural rubber having a glass transition temperature of -70 C° since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, USPQ 416.
7.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley, US 4,041,565.
	Hatley discloses all elements discussed above, however fails to disclose how the attachment section is connected to the base body. Using adhesives such as glue, epoxy resin, adhesive tapes are all well-known ways to fasten structures together. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatley so that the attachment section is adhesively bonded to the base body as a well-known and simple method of forming a connection between structures.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg